DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galula et al (US20180109622) hereinafter Galula.

As to claim 1, Galula discloses a communication module for a user of 2 serial bus, the communication module configured to: receive a first message stream, encompassing a


As to claims 2, and 14, Galula discloses the communication module, wherein the communication module is configured to ascertain a respective forwarding indicator for each respective message of the first message stream, as a function of the configuration state of the communication module and as a function of the at least one property of the respective message, with the aid of a configuration unit; and provide the respective message of the first message stream as a message of the second message stream only when the respective forwarding indicator indicates the provision (Fig. 2 with the authentication component 47, and the processing from processor 41, para, 0058).

As to claim 3, Galula discloses the communication module, wherein the communication module is configured to receive the configuration state of the communication module from a control unit (Fig. 2, with processor 47 and para. 0058).

As to claim 4, Galula discloses the communication module, wherein the communication module is configured to: receive a message which encompasses at least one activation


As to claim 5, Galula discloses the communication module, wherein a multitude of configurations ascertained in advance are stored on a memory unit (Fig. 2, with memory 45/46, para. 0058).

As to claim 6, Galula discloses the communication module, wherein each configuration of the configurations encompasses a multitude of entries, which each positively define which at least one property of the message of the first message stream, in which configuration state, indicates a forwarding of a received message of the first message stream as message of the second message stream (Fig. 3, and para. 0062).

As to claim 7, Galula discloses the communication module, wherein the al least one property of the respective message encompasses an object identifier, which characterizes content of the message (Fig. 3 where the content is characterized as an anomaly, para. 0062).

As to claim 8, Gahula discloses the communication module, wherein the al least one property of the respective message includes a transport direction at the respective message (para. 0064).



As to claim 10, Galula discloses the communication module, wherein the communication module is configured to: receive the first message stream from the bus (Fig. 2, and para. 0055); and transmit the second message stream to a control unit (Fig. 2, and para. 0055).

As to claim 11, Galula discloses the communication module, wherein the communication module is configured to: receive the first message stream from the bus and from a control unit (Figs. 1c, and 2, and paras. 0053-0055):
and transmit the second message stream ta the control unit and to the bus (Fig. 2, and para. 0055).

As to claim 12, Galula discloses a control unit for a motor vehicle, comprising: a communication module for a serial bus of the motor vehicle, (Fig. 1B, and para. 0053} the communication module configured ta: receive a first message stream, encompassing a multitude of messages, via a first interface (Fig. 2 with first interface takes in a plurality of message through port 42, and para. 0055);
and provide, via a second interface, each respective message of the first message stream as a message of a second message stream, as a function of a configuration state and as a function of at least one property of the respective message of the first


 As to claim 13, Galula discloses a method for operating a communication module of a user of a serial bus, the method (Fig. 3) comprising the following steps: receiving, via a first interface, a first message stream encompassing a multiple of messages (Fig. 2 with first interface takes in a plurality of message through port 42, and para. 0055); and providing, with the aid of a second interlace, each respective message of the messages of the first message stream as 4a message of a second message stream, as a function of a configuration state and as a function of at least one property of the respective message of the first message stream (Fig. 2 where communication module processor 41 creates a plurality of data formats to support a plurality of ports such as wireless port (interface) 48, paras. 0055- 0057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Galula in view of Unterweger et al (US20210107397) hereinafter Unterweger
As to claims 15, 16, and 17, Galula does not explicitly disclose wherein the configuration state includes one of Normal CAN XL, Diagnostic CAN XL, and Ethernet CAN XL.
Unterweger teaches wherein the configuration state includes one of Normal CAN XL, Diagnostic CAN XL, and Ethernet CAN XL as illustrated in Fig. 10, and paras. 0070, 0091).
One of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to enhance safety in a vehicle (para. 0005).

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. The Applicant has argued that the prior art does not teach “ provide, via a second interlace, each respective message of the first message stream as a message of a second message stream, as a function of a configuration state of the communication module and as a function of at least ore property of the respective message of the first message stream”.
In response, the Examiner points to the teaching of applied art, Galula.

Thus, prior art clearly teaches the limitation and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184